Title: To George Washington from Robert Stewart, 8 March 1760
From: Stewart, Robert
To: Washington, George

 

My Dear Sir
Williamsbg March 8th 1760

With a heart that overflows with Gratitude I return my most unfeign’d thanks for that fresh mark of your true Friendship and Noble generosity to me, so amply evinc’d in your’s of the 20th Ulto which I yesterday had the infinite pleasure of receiving, But I should never forgive myself if I should by making use of your uncommon goodness, in the least degree embarrass, much less cause a material disappointment in the prosecution of your affairs, therefore my dear Sir let me entreat you not to think of being off any Bargain or do anything that might cause the most distant risque of a Bill’s returning, for I solemnly declare it would give me much more uneasiness to be instrumental in occasioning either, than to continue a Sub[altern] for ever—besides there’s but a very small chance for my procuring a Purchass supposing me possessed of never so much Money another reason is that by a Memorial we have given into the Assembly (which is referrd to the next Session) we have great room to hope that we will when reduc’d receive Half Pay or an equivalent to it these reasons added to the strong Attachment I have to this Colony which a number of concurring circumstances obliges me to Love, has determin’d me to apply for Leave to Sell out, or, if that can’t be obtain’d to Resign.
The Assembly has voted Twenty thousand Pounds to support the Regt till next November and 300 Men till the following April if the Governor should Judge it necessary to keep up that Numr, It’s said the Assembly will rise in 4 or 5 days—We have no other News of any kind here that can merit your notice and as the Bearer (who assures me you will receive this in 3 Days) is just setting out have only Time to beg you that you will be so good as to render my Respectfull & most obliging Complemts acceptable to your Lady and be assur’d that I am & ever will be With the warmest and most Gratefull sense of your vast Friendship My Dear Colo. Your Most Affecte & Most Obliged hble Servt

Robert Stewart

